Case 1:20-cr-00330-AJN Document 97-16 Filed 12/14/20 Page 1 of 4




                 Exhibit P
Case 1:20-cr-00330-AJN Document 97-16 Filed 12/14/20 Page 2 of 4
    Case 1:20-cr-00330-AJN Document 97-16 Filed 12/14/20 Page 3 of 4




      f
      inan
         cia
           lac
             tiv
               ity
                 .Ih
                   avea
                      lsoco
                          ndu
                            ctednum
                                  ero
                                    usfo
                                       ren
                                         sici
                                            n v
                                              est
                                                iga
                                                  tiv
                                                    e

      au
       dit
         s.

    4
    . Ih
       aveb
          eenh
             iredb
                 yfed
                    era
                      lan
                        dst
                          atel
                             awen
                                for
                                  cem
                                    entag
                                        enc
                                          ieso
                                             nnum
                                                ero
                                                  us

      o
      cca
        sio
          nst
            ose
              rvea
                 safo
                    ren
                      sica
                         cco
                           unt
                             ant
                               /inv
                                  est
                                    iga
                                      torfo
                                          rco
                                            rpo
                                              rat
                                                e

      mo
       nit
         orsh
            ipsan
                doth
                   ercomp
                        li
                         anc
                           eprog
                               ram
                                 s.F
                                   orex
                                      amp
                                        le
                                         ,I w
                                            asa m
                                                emb
                                                  er

      o
      fth
        eWo
          rldT
             rad
               eCen
                  terIn
                      teg
                        ri
                         tyComp
                              lian
                                 ceP
                                   rog
                                     ramadm
                                          ini
                                            ste
                                              redb
                                                 yth
                                                   e

      N
      ewYo
         rkC
           ityD
              epa
                rtm
                  ento
                     fInv
                        est
                          iga
                            tion
                               . M
                                 yre
                                   spo
                                     nsib
                                        il
                                         it
                                          iesin
                                              clu
                                                ded

      p
      rev
        ent
          ingandd
                ete
                  cti
                    ngw
                      ast
                        efu
                          lorabu
                               siv
                                 epr
                                   act
                                     ice
                                       sbyco
                                           ntr
                                             act
                                               orsa
                                                  tth
                                                    e

      W
      orl
        dTr
          adeC
             ent
               ers
                 it
                  e.Mywo
                       rkcon
                           sis
                             tedo
                                frev
                                   iew
                                     ingth
                                         ebook
                                             sand

      r
      eco
        rds
          ,in
            clud
               ingwo
                   rke
                     rsp
                       ayro
                          llr
                            eco
                              rdsan
                                  dinv
                                     oic
                                       es,an
                                           dde
                                             tai
                                               lin
                                                 gan
                                                   y

      f
      rau
        ddi
          scov
             eredi
                 nfi
                   nalsumm
                         aryr
                            epo
                              rt
                               s.

    .F
    5 o
      rth
        iseng
            agem
               ent
                 ,Iw
                   ash
                     iredbyCoh
                             en&G
                                res
                                  serLLPtoco
                                           ndu
                                             ctan

      i
      ndep
         end
           entr
              evi
                ewo
                  faF
                    inan
                       cia
                         lCond
                             it
                              ionR
                                 epo
                                   rtp
                                     rep
                                       aredbyM
                                             aca
                                               lvi
                                                 ns

      A
      cco
        unt
          ant
            ssumm
                ari
                  zin
                    g th
                       efi
                         nan
                           cia
                             lcond
                                 it
                                  ionan
                                      das
                                        set
                                          sofGh
                                              is
                                               lai
                                                 ne

      M
      axw
        ellfo
            rth
              etim
                 epe
                   rio
                     d2015
                         -2020
                             .Iw
                               asa
                                 skedtov
                                       eri
                                         fyt
                                           hea
                                             ccu
                                               racyo
                                                   f

      t
      her
        epr
          esen
             ta
              tio
                nscon
                    tai
                      nedint
                           heInd
                               epend
                                   entA
                                      cco
                                        unt
                                          ant
                                            s’Comm
                                                 ent
                                                   ary

      an
       d t
         hea
           ccomp
               any
                 ingS
                    ta
                     tem
                       ento
                          fFin
                             anc
                               ialCo
                                   ndi
                                     tionin
                                          clud
                                             ingr
                                                ela
                                                  ted

      E
      xce
        lsch
           edu
             lesdo
                 cum
                   ent
                     ingt
                        hef
                          ind
                            ing
                              s.

    6
    . Ir
       evi
         ewedth
              eInd
                 epen
                    den
                      tAc
                        cou
                          ntan
                             ts
                              ’Comm
                                  ent
                                    ary
                                      ,th
                                        eSt
                                          atem
                                             ento
                                                f

      F
      inan
         cia
           lCond
               it
                ion
                  ,andth
                       eEx
                         cels
                            ched
                               ule
                                 s.T
                                   ocomp
                                       le
                                        temyr
                                            evi
                                              ew,Iw
                                                  as

      g
      ivena
          cce
            sst
              oal
                loft
                   heu
                     nde
                       rly
                         ingdo
                             cum
                               ent
                                 sre
                                   li
                                    edu
                                      ponbyM
                                           aca
                                             lvin
                                                sto

      p
      rep
        aret
           heF
             inan
                cia
                  lCo
                    ndi
                      tionR
                          epo
                            rt,a
                               ndIr
                                  evi
                                    ewedth
                                         eseu
                                            nde
                                              rly
                                                ing

      d
      ocum
         ent
           stoth
               eex
                 ten
                   tne
                     ces
                       sarytov
                             eri
                               fyt
                                 her
                                   epr
                                     esen
                                        ta
                                         tio
                                           nsi
                                             nth
                                               e



2
Case 1:20-cr-00330-AJN Document 97-16 Filed 12/14/20 Page 4 of 4
